                          IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON

                                    PORTLAND DIVISION



BRIAN G. STONE,                                           No. 3:19-cv-00144-HZ

                      Plaintiff,

       v.

TYLER VAN WORMER,                                         OPINION & ORDER
Deputy Sheriff Clackamas County;
CRAIG ROBERTS, Sheriff
Clackamas County;

                      Defendants.

Brian G. Stone
6915 S.E. Bluff Rd.
Sandy, OR 97055

       Plaintiff Pro Se

HERNÁNDEZ, District Judge:

       Pro se Plaintiff Brian Stone brings this action against Tyler Van Wormer, Deputy Sheriff

of Clackamas County; and Craig Roberts, Sheriff of Clackamas County. Plaintiff moves to


1- OPINION & ORDER
proceed in forma pauperis (“IFP”). Because he has no appreciable income or assets, the Court

grants the motion. However, the Court dismisses the complaint.

                                           STANDARDS

       A complaint filed in forma pauperis may be dismissed at any time, including before

service of process, if the court determines that:

       (B) the action or appeal–
               (i) is frivolous or malicious;
               (ii) fails to state a claim on which relief may be granted; or
               (iii) seeks monetary relief against a defendant who is immune from such
               relief.

28 U.S.C. § 1915(e)(2); see also Neitzke v. Williams, 490 U.S. 319, 324 (1989) (sua sponte

dismissals under section 1915 “spare prospective defendants the inconvenience and expense of

answering” complaints which are “frivolous, malicious, or repetitive”); Lopez v. Smith, 203 F.3d

1122, 1126 n.7 (9th Cir. 2000) (section 1915(e) applies to all in forma pauperis complaints, not

just those filed by inmates). A complaint is frivolous “where it lacks an arguable basis in law or

in fact.” Neitzke, 490 U.S. at 325; Jackson v. State of Ariz., 885 F.2d 639, 640 (9th Cir. 1989).

       As the Ninth Circuit has instructed, however, courts must “continue to construe pro se

filings liberally.” Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010). A pro se complaint “‘must

be held to less stringent standards than formal pleadings drafted by lawyers.’” Id. (quoting

Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam)). A pro se litigant will be given leave to

amend his or her complaint unless it is clear that the deficiencies of the complaint cannot be

cured by amendment. Lopez, 203 F.3d at 1130–31.



///




2- OPINION & ORDER
                                            DISCUSSION

I.      Claims

        Plaintiff names Clackamas County Deputy Sheriff Tyler Van Wormer and Clackamas

County Sheriff Craig Roberts as Defendants. Compl. 1. The entirety of Plaintiff’s “statement of

claim” is: “My civil rights were violated by racial profiling involving a stop by deputy Van

Wormer 01/30/2018 he in fact pulled me over because of racial profiling.” Id. at 4.

        As to the basis for this Court’s jurisdiction, Plaintiff checked the “federal question” box.

Id. at 3. However, he does not list any specific federal statutes, federal treaties, and/or provisions

of the United States Constitution that are at issue in this case. Id. Plaintiff does not assert

diversity of citizenship jurisdiction. Plaintiff seeks $10,000,000 in damages and states that “the

case against me has lasted one calendar year with continued injustice.” Id. at 4.

II.     Sufficiency of the Complaint

        While Plaintiff asserts “federal question jurisdiction,” he cites no federal constitutional,

statutory, or treaty right at issue in the case. Thus, the Court is unable to determine if Plaintiff

states a claim or if his claim is frivolous because it is unclear what rights Plaintiff alleges were

violated.

        A. Section 1983 Claim

        Construing the Complaint liberally, the Court assumes that Plaintiff may intend to assert

a claim pursuant to 42 U.S.C. § 1983, which “is not itself a source of substantive rights, but

merely provides a method for vindicating federal rights elsewhere conferred.” Albright v. Oliver,

510 U.S. 266, 271 (1994) (internal quotation marks omitted). To the extent Plaintiff alleges the

violation of a federal constitutional right under 42 U.S.C. § 1983, he must show “(1) that a right

secured by the Constitution or the laws of the United States was violated, and (2) that the alleged



3- OPINION & ORDER
violation was committed by a person acting under color of State law.” Long v. Cnty. of L.A., 442

F.3d 1178, 1185 (9th Cir. 2006).

        The first step in a Section 1983 claim is to “identify the specific constitutional right

allegedly infringed.” Albright, 510 U.S. at 271. Claims asserting selective enforcement of the law

based on considerations such as race are properly brought under the Equal Protection Clause of

the Fourteenth Amendment to the United States Constitution. Whren v. United States, 517 U.S.

806, 813 (1996). “Racial profiling can constitute a deprivation of a citizen’s right to equal

protection under the law.” James v. City of Seattle, 2011 WL 6150567 at *13 (W.D. Wash. Dec.

12, 2011). In order to state a claim for racial profiling in violation of the Equal Protection Clause,

“a plaintiff must show that the defendants acted with an intent or purpose to discriminate against

the plaintiff based on membership in a protected class.” Thornton v. City of St. Helens, 425 F.3d

1158, 1166-67 (9th Cir. 2005); Lee v. City of Los Angeles, 250 F.3d 668, 686 (9th Cir. 2001).

When a plaintiff alleges racial profiling was the cause of a traffic stop, “allegations that there

could have been no other basis for a motorist to be pulled over other than racial profiling can be

sufficient to permit an inference that the motorist’s Fourteenth Amendment rights were

violated.” Talmadge Adib Talib v. Nicholas, 2015 WL 9598821 at *6 (C.D. Cal. Dec. 4, 2015)

(citing Waters v. Howard Sommers Towing, Inc., 2011 WL 2601835 at *6 (C.D. Cal. June 30,

2011)) (denying a motion to dismiss where the plaintiff alleged there was no reason other

than racial profiling to justify stop).

        Here, Plaintiff does not identify his race; therefore, the Court cannot determine if he is a

member of a protected class. He also makes no factual allegations to support his conclusory

assertion that he was pulled over “because of racial profiling.” See Compl. 4. Plaintiff fails to




4- OPINION & ORDER
allege facts showing a discriminatory intent by Defendant Van Wormer, sufficient to state a

claim for racial profiling in violation of the Fourteenth Amendment.

        B. Supervisory Liability of Defendant Roberts

        Plaintiff fails to make any factual allegations regarding Defendant Roberts. He does not

link Defendant Roberts to the decision to pull Plaintiff over.

        In order to hold supervisors individually liable in § 1983 suits, a plaintiff must allege

either (1) the supervisor’s “personal involvement in the constitutional deprivation,” or “(2) a

sufficient causal connection between the supervisor’s wrongful conduct and the constitutional

violation.” Starr v. Baca, 652 F.3d 1202, 1207 (9th Cir. 2011).

        The requisite causal connection can be established by setting in motion a series of acts by
        others, or by knowingly refusing to terminate a series of acts by others, which the
        supervisor knew or reasonably should have known would cause others to inflict a
        constitutional injury. A supervisor can be liable in his individual capacity for his own
        culpable action or inaction in the training, supervision, or control of his subordinates; for
        his acquiescence in the constitutional deprivation; or for conduct that showed a reckless
        or callous indifference to the rights of others.

Id. at 1207–08 (internal citations, alterations, and quotation marks omitted). To premise a

supervisor’s alleged liability on a policy promulgated by the supervisor, plaintiff must identify a

specific policy and establish a “direct causal link” between that policy and the alleged

constitutional deprivation. See, e.g., City of Canton v. Harris, 489 U.S. 378, 385 (1989); Oviatt v.

Pearce, 954 F.2d 1470, 1474 (9th Cir. 1992).

        Because Plaintiff fails to make any allegations regarding Defendant Roberts, the Court is

unable to discern Plaintiff’s theory of liability. Plaintiff must allege specific facts related to

Defendant Roberts if he seeks to include him as a defendant in this suit.



///



5- OPINION & ORDER
III.     Leave to Amend

         A pro se litigant must be given leave to amend his or her complaint unless it appears the

deficiency cannot be cured by amendment. James v. Giles, 221 F.3d 1074, 1077 (9th Cir. 2000).

In this Opinion, the Court has attempted to provide Plaintiff guidance by explaining the

deficiencies of the current pleading. Plaintiff must provide additional factual allegations as well

as a basis for federal question jurisdiction in order for his case to proceed.

                                          CONCLUSION

         Plaintiff’s motion to proceed in forma pauperis [2] is granted. Plaintiff’s complaint [1] is

dismissed. Plaintiff may file an amended complaint, curing the deficiencies noted above, within

30 days of the date of this order. Plaintiff is advised that failure to file an amended complaint

which cures the deficiencies noted shall result in the dismissal of this proceeding, with prejudice.

The Clerk’s Office is directed to withhold issuance of any summons until further order of the

Court.

         IT IS SO ORDERED.



         Dated this ________________ day of _______________________, 2019




                                       ________________________________________________
                                                   MARCO A. HERNÁNDEZ
                                                   United States District Judge




6- OPINION & ORDER
